DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 03/16/2022. 
Claim(s) 1-3, 6, 8, 9, 12, 16, 17, 19 and 20 are currently pending. 
Claim(s) 1 and 16 have been amended. 
Claim(s) 4, 5, 7, 10, 11, 13-15 and 18 have been canceled. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remarks filed 03/15/2022, with respect to the rejection(s) of claim(s) 1-3, 6, 8, 9, 12, 16, 17, 19 and 20 on the grounds of nonstatutory 
Applicant’s arguments, see Remarks filed 03/15/2022, with respect to the rejection(s) of claim(s) 1-3, 6, 8, 9, 12, 16, 17, 19 and 20 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection(s) of claim(s) 1-3, 6, 8, 9, 12, 16, 17, 19 and 20 under 35 U.S.C. §103 has been withdrawn. 

Allowable Subject Matter
Claims 1-3, 6, 8, 9, 12, 16, 17, 19 and 20 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 16
The prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation: “a second semiconductor layer of copper indium gallium sulfide (CIGs) that is in contact with a surface of the Cu-Zn-Sn-S(Se) (CZTSSe) layer that is opposite a surface of the Cu-Zn-Sn-S(Se) (CZTSSe) layer that the first semiconductor layer is present on, the first semiconductor layer and a cadmium sulfide layer that is n-type providing a p-i-n device having the hybrid absorber therebetween that is intrinsic…” in the context of other limitations recited in the claims.
Teeter teaches a photovoltaic device comprising a p-i-n structure of CZTSSe [Fig. 6A and paragraphs 027-0059].  Accordingly, Teeter teaches a CZTSSe intrinsic 
Agrawal teaches a hybrid absorber layer comprising a composite film in which a first layer of CZTSSe and a second layer of CIGSSse form a semiconductor junction [paragraphs 0058, 0065-0069, 0077-0076 and 0080].  However, Agrawal does not teach a structure in which a second CIGS semiconductor layer is in contact with the CZTSSe layer on a surface that is opposite to a surface of the CZTSSe layer where the first semiconductor layer is present on (i.e., X/CZTSSe/X structure) as set forth in the claims.
Lian does not overcome the deficiencies in Teeter and Agrawal.
Accordingly, one of ordinary skill would not be motivated to modify the p-i-n junction of Teeter such that a junction comprising CdS/CIGS/CZTSSe/CIGS is formed as such would require a substantial reconstruction and redesign of the elements shown in Teeter as well as a change in the basic principle under which the Teeter construction was designed to operate.  Further, there is no teaching, suggestion of motivation in the prior art that would lead one of ordinary skill to perform a modification in which a CdS/CIGS/CZTSSe/CIGS structure is achieved.
Regarding claims 2, 3, 6, 8, 9, 12, 17, 19 and 20
	Claims 2, 3, 6, 8, 9, 12, 17, 19 and 20 are allowed based on their dependencies on claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 




/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721